Title: To John Adams from Mercy Otis Warren, 8 May 1780
From: Warren, Mercy Otis
To: Adams, John


     
      Dear Sir
      Boston, May 8th. 1780
     
     I now put a letter of introduction into the hand of a son, who agreeable to your polite and friendly invitation waits on you on his first arrival at Paris. I believe I may venture to say he is a youth, who, will by no part of his conduct, disgrace the recommendations of the friend, or disappoint the expectations of the parent. Yet whoever enters at an early period amidst a world of strangers, ought to be well acquainted with himself, as well as the history of man, while he traverses a stage, where art not nature reigns. Even thus guarded, without the aid of experience, he may be liable to many inconveniences in a country, where politeness assumes the air of friendship, where refinement is wrought up to the extreme of elegance, and luxury digested into a systematical desire to please.
     I am too well acquainted with your disposition, to think it necessary to ask your philosophic hints, which united with his own good sense, I have no doubt will lead him through with approbation.
     I esteem myself very happy, in the full confidence of friendship with a gentleman, at once so competent to advise, direct, and aid, and so ready to point the youthful ardour of early years to that line of conduct which only can lead to happiness.
     The views of this young gentleman whose felicity lies so near my heart, are chiefly of a commercial nature. Yet properly improved by industry and observation it may be a happy opportunity of qualifying for more extensive usefulness.
     I have no idea that the morals of youth will suffer much by leaving Boston, for any part of Europe; though once I should have trembled for the safety of a son, in the morning of expectation, in the zenith of warm hope, stepping into the larger theatres of luxury, business, and intrigue, but the change of manners in this country has brought me to bid defiance to any disagreeable consequences from a change of place.
     Maternal tenderness would lead out the mind to a thousand things on this occasion, which civility to you, and an attention to your public avocations forbid. Mr. Warren will write you more fully on this subject, and with regard to the present situation of your beloved country he will not be negligent.
     Baptists, Deists, Quakers, Priests, and Politicians, have laboured assiduously to expunge all religious establishments in the new Constitution of Government. But I believe (spite of the whole group) the form of Godliness, will yet be kept up among us, though it may have little influence on the moral character, at least so long as our depreciating currency continues to deaden the nobler feelings of the soul; and the easy acquisition of the means of luxury improves the taste for the most expensive and enervating pleasures.
     The celebrated Abbe Raynal has observed that “even among a free people, friends to humanity, the thirst for money, the most cruel and tormenting of all passions, has frequently given rise to a pernicious and destructive government.” But though the spirit of accumulation is rampant among us, and checks the desire of improvements more agreeable to reason and nature, yet this baneful passion is not the only danger that threatens an infant republic.
     When the luxuries of Europe are adopted by a people, who push all their purposes with a degree of enthusiasm characteristic of the North American, it must raise the taste for elegance and the most refined pleasures to the highest pitch, and consequently subvert every principle of that republican spirit which requires patience, probity, industry, and self denial for its support, virtues, which already sit solitary in our land; which vanity, ignorance, and supercilious folly, cloathed with the plumage of sudden acquisition, tinctured with the crude opinions of the mimic Deist, thrust forward the self important visage, and take the lead in the theory of religion and government, in the adjustment of the ceremonies of the drawing room, or in the misteries of the gaming table, and in the secret councels of the political cabinet.
     But we have yet some virtues among us, and gratitude is none of the least. It was remarkably displayed on the return of the Marquis La Fayette to this place. A general satisfaction was diffused through each countenance, and every expression of respect manifested on his arrival. And while the heroic character of this accomplished young nobleman, engages universal esteem and admiration, his easy manners, his affable demeanor, and his polite address, win him the hearts of all who have the honour of his acquaintance. Yet, when I hear him converse, I cannot but waft a sigh across the Atlantic for his most amiable lady, as well as for the many others who by the cruel necessity of the times are obliged to suffer the interruption of domestic felicity.
     But these may be the antiquated notions of the last century, which the polish of modern days has rubbed to so briliant a standard that there are few who cannot be as happy in the society of others as with those to whom they are connected by the strongest tie. Yet, I am far from being singular; you have a friend at Braintree, that will accede to every sentiment. I purpose to call on her in a few days, and if possible prevail with her to go to Plymouth with me. I expect on my way to be entertained with the perusal of some of your letters. When you recieve this, I shall have a claim as usual on your politeness, and call for one in my own right.
     My son does not propose to stay long in France, but he will open his own plans when he has the honour of seeing you, who I am sensible will, even without an application from me, do all that friendship and generosity dictate, to prevent his disappointment in this tour—and to render his pursuits successful.
     You will Sir, remember me with tenderness to my young friends Messieurs John and Charles; then will I subscribe with every sentiment of respect, and esteem your obliged and very Humble Servant
     
      M Warren
     
    